Order entered August 3, 2017




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-00295-CR

                               JULIO IVAN BAUTISTA, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 4
                                     Dallas County, Texas
                             Trial Court Cause No. F16-75991-K

                                             ORDER
          Julio Ivan Bautista appeals his March 9, 2017 conviction for continuous sexual abuse of a

young child. After the jury found him guilty, the trial court assessed punishment at forty years in

prison.    Appellant filed a motion for new trial which was overruled on March 17, 2017.

Thereafter, he filed this appeal.

          The clerk’s record was filed July 10, followed by five volumes of reporter’s record on

July 31, 2017. That same day, deputy court reporter Janice Garrett informed the Court that she

reported the motion for new trial but her “stenotype machine malfunctioned” and she “cannot

access the files for this hearing.” She stated she had contacted the manufacturer but was not sure

the files could be repaired.
       Accordingly, we ORDER the trial court to conduct a hearing at which Janice Garrett is

present and to make findings regarding the following: (1) whether the notes of the motion for

new trial hearing that Janice Garrett recorded are available; and (2) if the notes are not

available, whether (a) appellant is at fault for the loss or destruction of the notes; (b)

appellant and the State can agree to a substituted record; and (c) the lost or destroyed notes are

necessary to the appeal’s resolution.

       We ORDER the trial court to transmit a supplemental record containing its written

findings of fact, any supporting documentation, and any orders to this Court within

THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to transmit copies of this order, by electronic transmission, to

the Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; deputy

court reporter Janice Garrett; and to counsel for all parties.

       We ABATE the appeal to allow the trial court to comply with this order.                The

appeal shall be reinstated in thirty days or when we receive the supplemental record containing

its findings of fact, whichever occurs first.



                                                      /s/        ADA BROWN
                                                                 JUSTICE